458 F.2d 1361
UNITED STATES of America, Plaintiff-Appellee,v.Garland Edmund NEASE, Defendant-Appellant.
No. 71-2008.
United States Court of Appeals,Sixth Circuit.
May 23, 1972.

Robert S. Brandt, Nashville, Tenn.  (Court appointed), for defendant-appellant.
Fred D. Thompson, Asst. U. S. Atty., Nashville, Tenn., for plaintiff-appellee; Charles H. Anderson, U. S. Atty., Nashville, Tenn., on brief.
Before PHILLIPS, Chief Judge, and EDWARDS and CELEBREZZE, Circuit Judges.
PER CURIAM.


1
Appellant appeals after conviction in a jury trial on a bank robbery charge before the United States District Court for the Middle District of Tennessee.  He contends that there was insufficient evidence to support the jury verdict of guilty and that the District Judge improperly allowed impeaching evidence and evidence of his participation in an earlier jail break into the record.


2
On a review of the entire record of this trial, we conclude that the evidence was more than sufficient to support the jury verdict of guilty and that no reversible error was committed by the trial judge.


3
The judgment of the District Court is affirmed.